Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Georgia L. Gilchrist appeals the district court’s orders dismissing her civil action against the United States Department of Housing and Urban Development and Ra-man Bakshi. We have reviewed the record and find no reversible error. Accordingly, we deny her motion for appointment of counsel and affirm for the reasons stated by the district court. Gilchrist v. Bakshi, No. 8:09-cv-00415-RWT, 2009 WL 4909439 (D. Md. filed Dec. 10, 2009 & entered Dec. 11, 2009; filed & entered Dec. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.